Citation Nr: 0720711	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
cervical spine injury.  

2.	Entitlement to service connection for the residuals of a 
concussion.  

3.	Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and her husband


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in February 2005.  

The case was remanded by the Board in July 2005.  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	Residuals of a cervical spine injury were not evident 
during service or until many years thereafter and are not 
shown to have been caused by any in-service event.

2.	Residuals of a concussion were not evident during service 
or until many years thereafter and are not shown to have been 
caused by any in-service event.

3.	Dental trauma of teeth numbered 6, 7, 8, and 9 was at 
least as likely as not sustained during service.  


CONCLUSIONS OF LAW

1.	Residuals of a cervical spine injury were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.	Residuals of a concussion were neither incurred in nor 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	Residuals of dental trauma of teeth numbered 6, 7, 8, and 9 
were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.381 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2002, March 2003, and July 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In a Supplemental Statement of the Case furnished in 
March 2007, the veteran was provided with the appropriate 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran claims service connection for the residuals of a 
concussion and injury of the cervical spine that he states 
that he sustained in an aircraft accident in which he was 
involved during service.  Credible testimony has been offered 
by the veteran, and on his behalf, to the effect that he was 
involved in an aircraft accident during service.  In 
addition, a lay statement, dated in February 2005, has been 
submitted in support of his claim.  While the Board may 
accept the fact that the veteran was involved in such an 
accident, there is no demonstration in the veteran's service 
medical records or in treatment records dated in the years 
soon after the veteran was released from active duty, that 
the veteran had residual disability resulting from injury of 
the cervical spine or a concussion.  In this regard, it is 
noted that the veteran's service medical records show 
treatment for disabilities unrelated to this appeal in 
October 1943 and February 1944, but do not show disabilities 
that may be associated with a concussion injury or an injury 
of the cervical spine.  VA compensation examinations, dated 
in January 1945 and March 1948 are similarly negative for 
these findings, showing only residuals of the osteomyelitis 
of the left leg, with no mention of a concussion or cervical 
spine injury residuals.  

The earliest documentation of residuals of an injury of the 
cervical spine or of brain atrophy that could be associated 
with the residuals of a concussion date from 1999, many years 
after discharge from service.  While the physician who 
treated the veteran at that time submitted a statement, dated 
in March 2005, indicating that there was a reasonable medical 
probability that the veteran's cervical spine problems were 
directly related to the injuries sustained in a plane crash 
in 1942, the Board finds this opinion to be speculative and 
of little evidentiary value.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  Moreover, the opinion is, at least in part, 
based upon the veteran's uncorroborated history that he 
sustained a cervical spine injury in service.  The mere 
recitation of his history does not constitute competent 
medical evidence of a connection with service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Regarding the claim for 
service connection for the residuals of a concussion, there 
is no medical opinion relating this disability to service.  

As the Board does not find competent medical evidence 
supporting the claims for service connection for the 
residuals of injury of the cervical spine or a concussion, 
the claims must be denied.  

Regarding the veteran's claim for service connection for the 
residuals of dental trauma it is noted that as to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  Review of the record shows that 
service connection has been established for tooth numbered 9, 
but this was in May 1953, prior to the necessity of the 
establishment of service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.  Review 
of the service medical records shows that on examination in 
September 1943, the veteran was noted to be missing teeth R1, 
R2, and R3.  (These teeth are now known as teeth numbered 6, 
7, and 8.)  There was no indication regarding the 
circumstances surrounding the loss of these teeth.  Service 
dental treatment records show that in February 1944, the 
veteran was treated for a periapical abscess of tooth L-1, 
now known as tooth numbered 9.  This tooth was extracted at 
that time.  Records dated in March 1944 show that a bridge 
across the front of the veteran's mouth was removed and was 
to be replaced.  In a statement, dated in August 2005, the 
veteran's private dentist indicated that the veteran 
presented to his office with missing teeth numbered 5 through 
9, with an existing partial denture.  

There is no actual indication of dental trauma during 
service.  Treatment records from that time show a periapical 
abscess of one of the veteran's front teeth, which is 
consistent with the prior incurrence of a traumatic injury.  
The Board finds sufficient credible evidence that the veteran 
was involved in an aircraft accident some time during 
service, prior to the examination in September 1943.  Giving 
the benefit of the doubt to the veteran, it is determined 
that service connection for dental trauma of teeth numbered 
6, 7, 8, and 9 is warranted.  


ORDER

Service connection for the residuals of a cervical spine 
injury is denied.  

Service connection for the residuals of a concussion is 
denied.  

Service connection for the residuals of dental trauma of 
teeth numbered 6, 7, 8, and 9, for the purpose of obtaining 
VA outpatient dental treatment is allowed.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


